Exhibit 10.2 SECURITIES PURCHASE AGREEMENT This Securities Purchase Agreement (this “Agreement”) is dated as of January 11, 2010, by and among China Green Material Technologies, Inc., a Nevada corporation (the “Company”), and each purchaser identified on the signature pages hereto (each, including its successors and assigns, a “Purchaser” and collectively, the “Purchasers”). WHEREAS, subject to the terms and conditions set forth in this Agreement and pursuant to Section 4(2) of the Securities Act of 1933, as amended (the “Securities Act”), and Regulation D promulgated thereunder (“Regulation D”), the Company desires to issue and sell to each Purchaser, and each Purchaser, severally and not jointly, desires to purchase from the Company, securities of the Company as more fully described in this Agreement; and WHEREAS, Gar Wood Securities LLC is acting as the placement agent for the Company (the “Placement Agent”). NOW, THEREFORE, in consideration of the mutual covenants contained in this Agreement, and for other good and valuable consideration the receipt and adequacy of which are hereby acknowledged, the Company and each Purchaser agree as follows: ARTICLE 1 DEFINITIONS 1.1Definitions. In addition to the terms defined elsewhere in this Agreement, the following terms have the meanings set forth in this Section 1.1: “Accredited Investor” means an “accredited investor” as defined in Rule 501(a) of Regulation D. “Action” shall have the meaning ascribed to such term in Section 3.1(j). “Affiliate” means a Person that, directly or indirectly through one or more intermediaries, Controls or is Controlled by or is under common Control with the Person specified. “Aggregate Purchase Price” shall have the meaning ascribed to such term in Section “Agreement” shall have the meaning ascribed to such term in the preamble. “ARC China” means ARC China, Inc., a Shanghai corporation, a consultant to the
